Citation Nr: 0633981	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for seizure disorder, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION


The veteran served on active duty from February 1976 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.   

In March 2005, the Board remanded the case in order to ensure 
full compliance of notification requirements of VA in the 
context of claims for benefits under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et. seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).   
 

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1976 to December 1986.
 
2.  On September 28, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a statement 
received on September 28, 2006, the appellant has withdrawn 
this appeal.  Therefore, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


